       Case 4:20-cv-00553-KGB-JTK Document 25 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ADAM LANE,                                                                            PLAINTIFF
ADC # 155843

v.                                 Case No. 4:20-cv-00553 KGB-JTK

DEXTER PAYNE, Director,
Arkansas Department of Correction, et al.                                         DEFENDANTS

                                             ORDER

       Before the Court are proposed findings and recommendations submitted by United States

Magistrate Judge Jerome T. Kearney on July 8, 2020, and November 5, 2020 (Dkt. Nos. 9, 21).

No objections have been filed, and the time for filing objections has passed. After a careful review,

the Court concludes that the proposed findings and recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Dkt. Nos. 9, 21).

Accordingly, the Court dismisses without prejudice plaintiff Adam Lane’s claims against

defendants Director Dexter Payne, Deputy Director Rory Griffen, Jacqueline Buterbaugh, David

Ryles, Assistant Director William Straughn, Warden Hurst, Warden Joe Paige, Major Young,

Captain Adam Clark, Captain Tasha Griffen, Lieutenant Maple Adkins, Sergeant Erika Ross, and

Nina Williams for failure to state a claim upon which relief may be granted (Dkt. No. 9, at 5). The

Court also grants defendants’ motion for partial summary judgment on the issue of exhaustion and

dismisses without prejudice Mr. Lane’s claims against defendant Sonya Perry (Dkt. No. 17).

       It is so ordered this 27th day of January, 2021.


                                                      Kristine G. Baker
                                                      United States District Judge
